MEMORANDUM**
Beronica Bravo Bautista, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her appeal from an immigration judge’s (“IJ”) order denying her application for cancellation of removal. To the extent we have jurisdiction, it is conferred by 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
Bravo Bautista’s contention that the agency failed to consider all relevant factors in determining whether her United States citizen children would suffer the requisite hardship is merely an attempt to have this court review the agency’s hardship determination. We lack jurisdiction to review the agency’s discretionary determination that Bravo Bautista failed to demonstrate exceptional and extremely unusual hardship and therefore dismiss this portion of the petition. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 929-30 (9th Cir.2005).
*88We review for abuse of discretion the denial of a continuance. Nakamoto v. Ashcroft, 363 F.3d 874, 883 n. 6 (9th Cir. 2004). Because the BIA concluded that Bravo Bautista would not have been able to demonstrate the requisite hardship even if the assessment report relating to her son’s disability was taken into account, she is unable to show that the IJ abused his discretion in denying a continuance.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.